[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]MEMORANDUM OF DECISION ON MOTION FOR RECTIFICATIONAND MOTION FOR CLARIFICATION
On November 10, 1997, this court rendered judgment in this real property tax appeal. The plaintiff only contested the valuation of the subject building valued by the assessor for the town of Enfield at $5,967,000. The assessor had separately valued the land at $2,674,000, and the site improvements at $150,000. The land and site improvement values were not contested by the plaintiff.
After hearing the appeal, the court concluded that the fair market value of the subject property as a whole including land and site improvements was $6,852,080. The court, in its memorandum of decision of November 10, 1997, deducted the uncontested value of the land of $2,674,000 without deducting the uncontested value of the site improvements at $150,000. There is merit to the plaintiffs motion for rectification and the defendant's motion for clarification in that the $150,000 value of the site improvements should have been deducted from the total value of the subject property to arrive at the value of the building alone.
Accordingly, the motions of the plaintiff and defendant are granted. The judgment of November 10, 1997, is opened to correct the court's computation of its original determination. The judgment sustaining the plaintiff's appeal is corrected to reflect the court's finding that the fair market value of the subject property, as of the revaluation date of October 1, 1993, is as follows:
         Building                  $4,028,080 Land                       2,674,000 Site improvements            150,000 ------------- $6,852,000
The assessor shall correct the valuation of the subject property consistent with this decision for the grand lists of October 1, 1994, 1995, and 1996, without costs to either party. CT Page 1374
Arnold W. Aronson Judge Trial Referee